DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segall et al. (WO 2018/142903 A1) in view of Hsiang et al. (US 2020/0413102 A1) and Zhao et al. (US 2021/0037242 A1).
Consider claim 1, Segall teaches a method for video decoding in a decoder, comprising: decoding prediction information for a current block in a current picture that is a part of a coded video sequence, the prediction information indicating a partition type and a block size for the current block (a decoder may infer a partitioning type. For example, when all BT offsets, after rounding, result in the same partitioning, then an offset does not have to be signaled and the decoder may infer the correct offset. Further, in another example, in the case where a 12xN block may be partitioned into (4xN, 8xN) or (8xN, 4xN) BT partition, and may not be partitioned into a (3xN, 6xN, 3xN) TT partition (e.g., because 3 and 6 are not a multiples of 4) signaling indicating one of a BT or TT partition is not needed and the decoder may infer the correct partitioning. For example, referring to Table 19A, in this case, where TT partitioning is not allowed the value of bin 3 may be inferred to be 1.  In one example, for TT partitioning and BT partitioning (symmetric or asymmetric), including for example, the TT partitioning and BT partitioning illustrated in Tables 19A-19B, whether a TT partitioning and/or a BT partitioning is allowed may be based on one or more of: the block size, the frame and/or slice prediction type (i.e., intra or inter), a predetermined threshold which may be compared to a block size or a block dimension (e.g., block height or width greater than predetermined threshold X), and/or the minimum CU size of the frame. It should be noted that in some examples, a threshold may be determined based on properties of video data.  [0097] – [0098].  Partitioning of luma and chroma ; partitioning the current block according to the local partition tree structure in response to the current block being the parent node of the local partition tree structure (when a type of partition has been used for a parent node (e.g., BT, TT, or T-shape), Bin0 is not included in the bitstream and its value may be inferred by a video decoder to be 0. Further, in some examples, when T-shape partitioning is used for a parent node, then BT partitioning may not be allowed for the current node. More generally, in some examples, a partitioning type of parent node may determine the allowed partitioning types for current node in the partition tree [0079]. In one example, one or more of the following parameters: block height, block width, ; and reconstructing the current block based on a prediction mode of the current block (Intra prediction processing unit 308 may be configured to receive intra prediction syntax elements and retrieve a predictive video block from reference buffer 316. Reference buffer 316 may include a memory device configured to store one or more frames of video data. Intra prediction syntax elements may identify an intra prediction mode, such as the intra prediction modes described above. In one example, intra prediction processing unit 308 may reconstruct a video block using according to one or more of the intra prediction coding techniques described herein. Inter prediction processing unit 310 may receive inter prediction syntax elements and generate motion vectors to identify a prediction block in one or more reference frames stored in reference buffer 316. Inter prediction processing unit 310 may produce motion compensated blocks, possibly performing interpolation based on interpolation filters. Identifiers for interpolation filters to be used for motion estimation with sub-pixel precision may be included in the syntax elements. Inter prediction processing unit 310 may use interpolation filters to calculate interpolated values for sub-integer pixels of a reference block. Post filter unit 314 may be configured to perform filtering on reconstructed video data. For example, post filter unit 314 may be configured to perform deblocking and/or SAO filtering, as described above with respect to post filter unit 216. 
However, Segall does not explicitly teach determining whether the current block is a parent node of a local partition tree structure based on the partition type and the block size of the current block, a tree depth of the local partition tree structure being less than or equal to a threshold. 
Hsiang teaches determining whether the current block is a parent node of a local partition tree structure based on the partition type and the block size of the current block (In the QTBT structure and the MTT structure, the coding tree unit (CTU) may first be partitioned into four smaller CUs using a quadtree (QT) split structure. A “1’ is signalled to indicate that the current CU is further partitioned by quadtree split. A “0” is signalled to indicate that the current CU is a quadtree leaf node and is not further partitioned by quadtree split. A quadtree leaf node may be further divided using one of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining whether the current block is a parent node of a local partition tree structure based on the partition type and the block size of the current block because such incorporation would improve coding efficiency associated with block partition information.  [0002].
However, the combination of Segall and Hsiang does not explicitly teach creating a local partition tree from a single partition tree, a tree depth of the local partition tree being less than or equal to a threshold.
Zhao teaches creating a local partition tree from a single partition tree (FIG. 6 illustrates an example coding tree 600 as applied to a CTU, which may be substantially similar to coding tree 547 and CTU 541, respectively. Accordingly, coding tree 600 may be employed by method 100, codec system 200, encoder system 300, decoder system 400, and/or mechanism 500 when partitioning video frames. For 
The signal characteristics of luma components and chroma components may be significantly different. Accordingly, an efficient split mode for a luma block may be different than an efficient split mode for a chroma block at the same location. As such, a common coding tree 613 can be employed for nodes 611 and 615 and corresponding blocks that are larger than a threshold. Separate luma and chroma coding sub-trees 614 can be employed to split nodes and corresponding blocks that are equal to or smaller than the threshold, in this cases to split third layer nodes 617 into fourth layer nodes 619. A coding sub-tree 614 is a coding tree with a root node that is a child of the common coding tree 613. The common coding tree 613 is depicted in solid lines and the coding sub-trees 614 are depicted in dashed lines. Specifically, when a node 611 and 615 is associated with a size that is larger than the threshold, then the node 611 and 615 is positioned on the common coding tree 613. When a node 617 and 619 is equal to or smaller than the threshold, the node 617 and 619 is positioned on a coding sub-tree 614. Nodes and corresponding split modes selected for a luma coding sub-tree 614 can be replaced with different nodes and/or split modes when determining a chroma coding sub-tree 614. In this case, nodes 617 in a luma coding sub-tree can employ different split modes than nodes 617 in a chroma coding sub-tree, resulting in different nodes 619 for different coding sub-trees 614. This allows luma coding blocks and chroma coding blocks to maintain a similar overall partition while employing different small grained partitions.  [0095]), a tree depth of the local partition tree being less than or equal to a threshold (At step 807, luma samples associated with coding tree nodes (e.g., a second coding tree node) with a size equal to or less than the threshold are partitioned with a luma coding sub-tree. At step 809, chroma samples associated with coding tree nodes (e.g., a third coding tree node) with a size equal to or less than the threshold are partitioned with a chroma coding sub-tree. The luma coding sub-tree of step 807 contains a different partitioning than the chroma coding sub-tree of step 809. Hence, the overall partitions (e.g., larger/parent partitions) for the luma blocks and chroma blocks are similar due to using the common coding tree at step 805. However, the smaller/child partitions for the luma coding blocks and the chroma blocks can be different and the chroma blocks can be tailored to differences in the luma signal and the chroma signal for increased coding efficiency. This is due to the differences between the luma coding sub-tree of step 807 and the chroma coding sub-tree of step 809. It should be noted that the chroma samples may include both Cb samples and Cr samples. The Cb samples and the Cr samples are partitioned by a common chroma coding sub-tree at step 809 [0106]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of creating a local partition tree from a single partition tree, a tree depth of the local partition tree being less than or equal to a threshold because such incorporation would allow the overall tree from the luma block to be reused for most of the chroma block (e.g., reducing complexity and memory usage) while tailoring the sub-trees for smaller luma and chroma blocks (e.g., increasing coding efficiency).  [0004].

Consider claim 2, Segall teaches the prediction mode of the current block is determined to be a non-inter prediction mode based on (i) the block size being 64 samples and the local partition tree being a quad tree, or (ii) the block size being 64 samples and the local partition tree being a ternary tree, or (iii) the block size being 32 samples and the local partition tree being a binary tree ([0024], [0033], [0055], [0062], and [0124]).
	Consider claim 3, Segall teaches the prediction mode of the current block is determined based on a signaled flag included in the prediction information and (i) the block size being 64 samples and the local partition tree being a binary tree or (ii) the block size being 128 samples and the local partition tree being a ternary tree ([0024] – [0026], [0033], [0055], [0062] – [0064], [0124]). 
Consider claim 4, Segall teaches the threshold is a first threshold based on the current block being inter coded and a second threshold based on the current block being non-inter coded, the first threshold being different from the second threshold ([0052], [0079], [0091], [0097] – [0099], [0103], [0106]). 
Consider claim 5, Segall teaches determining the current block to be a small chroma intra prediction unit (SCIPU) based on the current block being the parent node of the local partition tree ([0057] – [0058], [0073], [0113]; Table 5). 
Consider claim 6, Segall teaches the partitioning further comprises: partitioning the current block based on whether the prediction mode of the current block is determined ([0079], [0090] – [0091]).
Consider claim 7, Segall teaches the partitioning further comprises: partitioning the current block based on whether the current block is inter coded ([0073], [0079], [0090] – [0091], [0099] – [0100]). 
Consider claim 16, Segall teaches an apparatus, comprising processing circuitry ([0128]) configured to: decode prediction information for a current block in a current picture that is a part of a coded video sequence, the prediction information indicating a partition type and a block size for the current block (a decoder may infer a partitioning type. For example, when all BT offsets, after rounding, result in the same partitioning, then an offset does not have to be signaled and the decoder may infer the correct offset. Further, in another example, in the case where a 12xN block may be partitioned into (4xN, 8xN) or (8xN, 4xN) BT partition, and may not be partitioned into a (3xN, 6xN, 3xN) TT partition (e.g., because 3 and 6 are not a multiples of 4) signaling indicating one of a BT or TT partition is not needed and the decoder may infer the correct partitioning. For example, referring to Table 19A, in this case, where TT partitioning is not allowed the value of bin 3 may be inferred to be 1.  In one example, for TT partitioning and BT partitioning (symmetric or asymmetric), including for example, the TT partitioning and BT partitioning illustrated in Tables 19A-19B, whether a TT partitioning and/or a BT partitioning is allowed may be based on one or more of: the block size, the frame and/or slice prediction type (i.e., intra or inter), a predetermined threshold which may be compared to a block size or a block dimension (e.g., block height or width greater than predetermined threshold X), and/or the minimum CU size of the frame. It should be noted that in some examples, a threshold may be determined based on properties of video data.  [0097] – [0098].  Partitioning of ; partition the current block according to the local partition tree in response to the current block being the parent node of the local partition tree (when a type of partition has been used for a parent node (e.g., BT, TT, or T-shape), Bin0 is not included in the bitstream and its value may be inferred by a video decoder to be 0. Further, in some examples, when T-shape partitioning is used for a parent node, then BT partitioning may not be allowed for the current node. More generally, in some examples, a partitioning type of parent node may determine the allowed partitioning types for current node in the partition tree [0079]. In one example, one or more of the following parameters: block height, block width, ; and reconstruct the current block based on a prediction mode of the current block (Intra prediction processing unit 308 may be configured to receive intra prediction syntax elements and retrieve a predictive video block from reference buffer 316. Reference buffer 316 may include a memory device configured to store one or more frames of video data. Intra prediction syntax elements may identify an intra prediction mode, such as the intra prediction modes described above. In one example, intra prediction processing unit 308 may reconstruct a video block using according to one or more of the intra prediction coding techniques described herein. Inter prediction processing unit 310 may receive inter prediction syntax elements and generate motion vectors to identify a prediction block in one or more reference frames stored in reference buffer 316. Inter prediction processing unit 310 may produce motion compensated blocks, possibly performing interpolation based on interpolation filters. Identifiers for interpolation filters to be used for motion estimation with sub-pixel precision may be included in the syntax elements. Inter prediction processing unit 310 may use interpolation filters to calculate interpolated values for sub-integer pixels of a reference block. Post filter unit 314 may be configured to perform filtering on reconstructed video data. For example, post filter unit 314 may be configured to perform deblocking and/or SAO filtering, as described above with respect to post filter unit 216. 
However, Segall does not explicitly teach determining whether the current block is a parent node of a local partition tree structure based on the partition type and the block size of the current block, a tree depth of the local partition tree structure being less than or equal to a threshold. 
Hsiang teaches determining whether the current block is a parent node of a local partition tree structure based on the partition type and the block size of the current block (In the QTBT structure and the MTT structure, the coding tree unit (CTU) may first be partitioned into four smaller CUs using a quadtree (QT) split structure. A “1’ is signalled to indicate that the current CU is further partitioned by quadtree split. A “0” is signalled to indicate that the current CU is a quadtree leaf node and is not further partitioned by quadtree split. A quadtree leaf node may be further divided using one of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining whether the current block is a parent node of a local partition tree structure based on the partition type and the block size of the current block because such incorporation would improve coding efficiency associated with block partition information.  [0002].
However, the combination of Segall and Hsiang does not explicitly teach creating a local partition tree from a single partition tree, a tree depth of the local partition tree being less than or equal to a threshold.
Zhao teaches creating a local partition tree from a single partition tree (FIG. 6 illustrates an example coding tree 600 as applied to a CTU, which may be substantially similar to coding tree 547 and CTU 541, respectively. Accordingly, coding tree 600 may be employed by method 100, codec system 200, encoder system 300, decoder system 400, and/or mechanism 500 when partitioning video frames. For 
The signal characteristics of luma components and chroma components may be significantly different. Accordingly, an efficient split mode for a luma block may be different than an efficient split mode for a chroma block at the same location. As such, a common coding tree 613 can be employed for nodes 611 and 615 and corresponding blocks that are larger than a threshold. Separate luma and chroma coding sub-trees 614 can be employed to split nodes and corresponding blocks that are equal to or smaller than the threshold, in this cases to split third layer nodes 617 into fourth layer nodes 619. A coding sub-tree 614 is a coding tree with a root node that is a child of the common coding tree 613. The common coding tree 613 is depicted in solid lines and the coding sub-trees 614 are depicted in dashed lines. Specifically, when a node 611 and 615 is associated with a size that is larger than the threshold, then the node 611 and 615 is positioned on the common coding tree 613. When a node 617 and 619 is equal to or smaller than the threshold, the node 617 and 619 is positioned on a coding sub-tree 614. Nodes and corresponding split modes selected for a luma coding sub-tree 614 can be replaced with different nodes and/or split modes when determining a chroma coding sub-tree 614. In this case, nodes 617 in a luma coding sub-tree can employ different split modes than nodes 617 in a chroma coding sub-tree, resulting in different nodes 619 for different coding sub-trees 614. This allows luma coding blocks and chroma coding blocks to maintain a similar overall partition while employing different small grained partitions.  [0095]), a tree depth of the local partition tree being less than or equal to a threshold (At step 807, luma samples associated with coding tree nodes (e.g., a second coding tree node) with a size equal to or less than the threshold are partitioned with a luma coding sub-tree. At step 809, chroma samples associated with coding tree nodes (e.g., a third coding tree node) with a size equal to or less than the threshold are partitioned with a chroma coding sub-tree. The luma coding sub-tree of step 807 contains a different partitioning than the chroma coding sub-tree of step 809. Hence, the overall partitions (e.g., larger/parent partitions) for the luma blocks and chroma blocks are similar due to using the common coding tree at step 805. However, the smaller/child partitions for the luma coding blocks and the chroma blocks can be different and the chroma blocks can be tailored to differences in the luma signal and the chroma signal for increased coding efficiency. This is due to the differences between the luma coding sub-tree of step 807 and the chroma coding sub-tree of step 809. It should be noted that the chroma samples may include both Cb samples and Cr samples. The Cb samples and the Cr samples are partitioned by a common chroma coding sub-tree at step 809 [0106]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of creating a local partition tree from a single partition tree, a tree depth of the local partition tree being less than or equal to a threshold because such incorporation would allow the overall tree from the luma block to be reused for most of the chroma block (e.g., reducing complexity and memory usage) while tailoring the sub-trees for smaller luma and chroma blocks (e.g., increasing coding efficiency).  [0004].
Consider claim 17, Segall teaches the apparatus, wherein the processing circuitry is further configured to at least one of: partition the current block based on whether the prediction mode of the current block is determined; and partition the current block based on whether the current block is inter coded ([0073], [0079], [0090] – [0091], [0099] – [0100]).
Consider claim 19, Segall teaches a non-transitory computer-readable storage medium storing a program executable by at least one processor to perform ([0048], [0126] – [0128]): decoding prediction information for a current block in a current picture that is a part of a coded video sequence, the prediction information indicating a partition type and a block size for the current block (a decoder may infer a partitioning type. For example, when all BT offsets, after rounding, result in the same partitioning, then an offset does not have to be signaled and the decoder may infer the correct offset. Further, in another example, in the case where a 12xN block may be partitioned into (4xN, 8xN) or (8xN, 4xN) BT partition, and may not be partitioned into a (3xN, 6xN, 3xN) TT partition (e.g., because 3 and 6 are not a multiples of 4) signaling indicating one of a BT or TT partition is not needed and the decoder may infer the correct partitioning. For example, referring to Table 19A, in this case, where TT partitioning is not allowed the value of bin 3 may be inferred to be 1.  In one example, for TT partitioning and BT partitioning (symmetric or asymmetric), including for example, the TT partitioning and BT partitioning illustrated in Tables 19A-19B, whether a TT partitioning and/or a BT partitioning is allowed may be based on one or more of: the block size, the frame and/or slice prediction type (i.e., intra or inter), a predetermined threshold which may be compared to a block size or a block dimension (e.g., block ; partitioning the current block according to the local partition tree in response to the current block being the parent node of the local partition tree (when a type of partition has been used for a parent node (e.g., BT, TT, or T-shape), Bin0 is not included in the bitstream and its value may be inferred by a video decoder to be 0. Further, in some examples, when T-shape partitioning is used for a parent node, then BT partitioning may not be allowed for the current node. More ; and reconstructing the current block based on a prediction mode of the current block (Intra prediction processing unit 308 may be configured to receive intra prediction syntax elements and retrieve a predictive video block from reference buffer 316. Reference buffer 316 may include a memory device configured to store one or more frames of video data. Intra prediction syntax elements may identify an intra prediction mode, such as the intra prediction modes described above. In one example, intra prediction processing unit 308 may reconstruct a video block using according to one or more of the intra prediction coding techniques described herein. Inter prediction processing unit 310 may receive inter prediction syntax elements and generate motion vectors to identify a prediction block in one or more reference frames stored in reference buffer 316. Inter prediction processing unit 310 may produce motion compensated blocks, possibly performing interpolation based on interpolation filters. Identifiers for interpolation filters to be used for motion estimation with sub-pixel precision may be included in the syntax elements. Inter prediction processing unit 310 may use interpolation filters to calculate interpolated values for sub-integer pixels of a reference block. Post filter unit 314 may be configured 
However, Segall does not explicitly teach determining whether the current block is a parent node of a local partition tree structure based on the partition type and the block size of the current block, a tree depth of the local partition tree structure being less than or equal to a threshold. 
Hsiang teaches determining whether the current block is a parent node of a local partition tree structure based on the partition type and the block size of the current block (In the QTBT structure and the MTT structure, the coding tree unit (CTU) may first be partitioned into four smaller CUs using a quadtree (QT) split structure. A “1’ is signalled to indicate that the current CU is further partitioned by quadtree split. A “0” is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of determining whether the current block is a parent node of a local partition tree structure based on the partition type and the block size of the current block because such incorporation would improve coding efficiency associated with block partition information.  [0002].
However, the combination of Segall and Hsiang does not explicitly teach creating a local partition tree from a single partition tree, a tree depth of the local partition tree being less than or equal to a threshold.
Zhao teaches creating a local partition tree from a single partition tree (FIG. 6 illustrates an example coding tree 600 as applied to a CTU, which may be substantially similar to coding tree 547 and CTU 541, respectively. Accordingly, coding 
The signal characteristics of luma components and chroma components may be significantly different. Accordingly, an efficient split mode for a luma block may be different than an efficient split mode for a chroma block at the same location. As such, a common coding tree 613 can be employed for nodes 611 and 615 and corresponding blocks that are larger than a threshold. Separate luma and chroma coding sub-trees 614 can be employed to split nodes and corresponding blocks that are equal to or smaller than the threshold, in this cases to split third layer nodes 617 into fourth layer nodes 619. A coding sub-tree 614 is a coding tree with a root node that is a child of the common coding tree 613. The common coding tree 613 is depicted in solid lines and the coding sub-trees 614 are depicted in dashed lines. Specifically, when a node 611 and 615 is associated with a size that is larger than the threshold, then the node 611 and 615 is positioned on the common coding tree 613. When a node 617 and 619 is equal to or smaller than the threshold, the node 617 and 619 is positioned on a coding sub-tree 614. Nodes and corresponding split modes selected for a luma coding sub-tree 614 can be replaced with different nodes and/or split modes when determining a chroma coding sub-tree 614. In this case, nodes 617 in a luma coding sub-tree can employ different split modes than nodes 617 in a chroma coding sub-tree, resulting in different nodes 619 for different coding sub-trees 614. This allows luma coding blocks and a tree depth of the local partition tree being less than or equal to a threshold (At step 807, luma samples associated with coding tree nodes (e.g., a second coding tree node) with a size equal to or less than the threshold are partitioned with a luma coding sub-tree. At step 809, chroma samples associated with coding tree nodes (e.g., a third coding tree node) with a size equal to or less than the threshold are partitioned with a chroma coding sub-tree. The luma coding sub-tree of step 807 contains a different partitioning than the chroma coding sub-tree of step 809. Hence, the overall partitions (e.g., larger/parent partitions) for the luma blocks and chroma blocks are similar due to using the common coding tree at step 805. However, the smaller/child partitions for the luma coding blocks and the chroma blocks can be different and the chroma blocks can be tailored to differences in the luma signal and the chroma signal for increased coding efficiency. This is due to the differences between the luma coding sub-tree of step 807 and the chroma coding sub-tree of step 809. It should be noted that the chroma samples may include both Cb samples and Cr samples. The Cb samples and the Cr samples are partitioned by a common chroma coding sub-tree at step 809 [0106]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of creating a local partition tree from a single partition tree, a tree depth of the local partition tree being less than or equal to a threshold because such incorporation would allow the overall tree from the luma block to be reused for most of the chroma block .
Allowable Subject Matter
Claims 8-15, 18, and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  claims 8-15, 18, and 20 are directed to a method for video decoding in a decoder.  Each independent claim identifies the uniquely distinct feature “determining whether at least one of an above neighboring sample and a left neighboring sample of a sub-block in the plurality of sub-blocks is unavailable based on an availability marking of the at least one above neighboring sample and the left neighboring sample in a parallel-processable region (PPR); predicting the chroma samples of the sub-block in the plurality of sub-blocks based on a subset of chroma intra prediction modes in response to (i) at least one of the above neighboring sample and the left neighboring sample of the sub-blocks being unavailable for predicting the sub-block, and (ii) a block size of the sub-block being less than or equal to a size threshold or a side length of the sub-block being less than or equal to a length threshold." The closest prior arts, Segall et al. (WO 2018/142903 A1), discloses the conventional method, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486